FILED
                            NOT FOR PUBLICATION                             JUL 31 2012

                                                                        MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10417

              Plaintiff - Appellee,              D.C. No. 3:11-cr-08022-GMS-1

  v.
                                                 MEMORANDUM *
JASPER WILLIAMS,

              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                        Argued and Submitted July 17, 2012
                            San Francisco, California

Before:       FERNANDEZ, PAEZ, and WATFORD, Circuit Judges.


       Jasper Williams appeals from the district court’s order authorizing the

government to medicate him involuntarily for the purpose of rendering him

competent to stand trial. He challenges only the district court’s determination “that

important governmental interests are at stake” and “that involuntary medication



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                                              Page 2 of 3

will significantly further those concomitant state interests.” Sell v. United States,

539 U.S. 166, 180, 181 (2003) (emphasis omitted). We review the first

determination de novo and the second for clear error. See United States v.

Hernandez-Vasquez, 513 F.3d 908, 915–16 (9th Cir. 2008).


      1. “The Government’s interest in bringing to trial an individual accused of a

serious crime is important,” Sell, 539 U.S. at 180, and Williams concedes that his

alleged crime—forcible rape—is “serious.” “[L]engthy confinement in an

institution for the mentally ill” may lessen the government’s interest in criminal

prosecution, id., but we can only speculate whether Williams’s current, temporary

confinement will eventually be extended. A mere possibility that this will happen

is insufficient to satisfy the government’s concern for public safety.


      2. A government psychiatrist reported to the district court that haloperidol is

effective in treating the precise symptoms of schizophrenia that he believes cause

Williams’s incompetence. On this basis, the psychiatrist testified that the

government’s treatment plan is substantially likely to restore Williams to

competence. He also testified that the government would be able to manage any

side effects that might otherwise interfere with Williams’s ability to participate in
                                                                              Page 3 of 3

his eventual trial. The district court credited this testimony, and it did not clearly

err by doing so.

      In rebuttal, Williams offered only a psychologist’s report showing that

Williams was taking haloperidol when the psychologist found him incompetent to

stand trial. But Williams had been taking the drug for only a few days, so his

incompetence at that point says nothing about the likelihood of success posed by a

full course of treatment. The psychologist’s report also shows that the drug

sedated Williams. But Williams was taking a much larger dose than the

government plans to administer, and the government’s psychiatrist testified

without contradiction that the lower dose is unlikely to cause sedation.


      3. Because Williams does not challenge in his opening brief the district

court’s findings regarding the third and fourth Sell factors and defense counsel

expressly waived at oral argument any challenge to those findings, we do not

address them.


      AFFIRMED.